Citation Nr: 9915663	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-24 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred from September 1990 through January 
1994.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


REMAND

The appellant is the widow of the veteran who had active 
military service from January 1943 to January 1946.  He died 
in February 1995.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a October 1996 decision of the Department of 
Veterans Affairs (VA) Medical Center in Bay Pines, Florida 
(VAMC).

The appellant has requested to testify before a Member of the 
Board in St. Petersburg, Florida.  To ensure full compliance 
with due process requirements, the case is REMANDED to the 
VAMC for the following development:

Appropriate action should be taken by the 
VAMC, in accordance with the appellant's 
request to schedule the appellant for a 
personal hearing before a Member of the 
Board in St. Petersburg, Florida.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










